 



Exhibit 10.3
SECOND AMENDMENT TO
OEM AGREEMENT
     This Second Amendment to OEM Agreement, (“Amendment”) is made and entered
into as of December 31, 2004 (“Amendment Date”), by and between Akorn-Strides,
LLC, a Delaware limited liability company, having a principal place of business
at 2500 Millbrook Drive, Buffalo Grove, Illinois 60089-4694, United States of
America (“A-S”), and Strides Arcolab Limited, a company organized under the laws
of India having a principal place of business at Strides House, Bilekahalli,
Bannerghatta Road, Bangalore 560 076, India (“Strides”), (each a “Party” and
collectively the “Parties”).
RECITALS
     A. A-S and Strides are parties to that certain OEM Agreement dated
September 22, 2004 (“agreement”);
     B. A-S and Strides desire to amend the Agreement to clarify the treatment
of the Registration Payment made by A-S, pursuant to the terms and conditions of
this Amendment.
NOW, THEREFORE, in consideration of the mutual promises contained herein and
other valuable consideration, the sufficiency of which is hereby acknowledged,
the Parties agree as follows:
1. Definitions. All capitalized terms used herein shall have the same meanings
set forth in the Agreement, unless otherwise defined in this Amendment.
2. Funding of Registration Costs. The following text in added to the Agreement
as a new Section 2.3.3:

  2.3.3   The Parties acknowledge that the Registration Payment made by A-S
pursuant to Section 2.3.1 and the additional Registration Payment that A-S may
make pursuant to its own discretion pursuant to Section 2.3.2 represent
consideration for the preparation by Strides of the ANDAs set forth in the ANDA
Schedule.

3. Counterparts. This Amendment may be executed in several counterparts that
together shall be originals and constitute one and the same instrument.
4. Effect. Except as modified above, the Agreement shall remain in full force
and effect in accordance with its specific terms.
Page 1

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto, through their duly authorized
officers, have executed this Amendment as of the Amendment Date.

               
Akorn-Strides, LLC
  Strides Arcolab Limited
 
 
By:
  /s/ Arthur S. Przybyl    By:   /s/ Arun Kumar 
 
           
 
           
Name:
  Arthur S. Przybyl    Name:   Arun Kumar 
 
           
 
           
Its:
  Member Manager    Its:   Executive Vice Chairman & MD 
 
           


           


           


           

Page 2

 